Citation Nr: 1513756	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-10 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased initial evaluation for bilateral ankle arthritis, currently with each ankle evaluated at 10 percent effective November 4, 2011.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1979 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted the Veteran's claim for service connection for bilateral ankle arthritis, and assigned each ankle a noncompensable disability rating.  

In a February 2013 rating decision, the RO increased the disability rating for service-connected bilateral ankle arthritis from noncompensable to 10 percent for each ankle, effective November 4, 2011.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for an increased disability rating remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for remand:  To provide the Veteran with a hearing before the Board.

A veteran has a right to request a hearing before the issuance of a Board decision. Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2014).

The Veteran submitted a statement in support of claim in April 2013, noting his disagreement with the RO's decision in the February 2013 Statement of the Case, which the RO accepted in lieu of VA Form 9.  In May 2014, prior to certification of the appeal to the Board, the Veteran submitted a VA Form 9 requesting a Board hearing by live videoconference.  The Veteran has not yet been provided with a hearing regarding the issue on appeal, and the Veteran should be scheduled for a hearing before a Veterans Law Judge.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board, via videoconferencing equipment, in accordance with applicable procedures.  The Veteran and his representative must be provided with notice as to the time and place to report for the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




